Citation Nr: 1400297	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) for posttraumatic stress disorder (PTSD) with major depression, in excess of 50 percent prior to March 15, 2013, and in excess of 70 percent from March 15, 2013.

2.  Entitlement to an effective date earlier than March 15, 2013 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1969 to April 1971.  He had additional, unverified service prior to that time.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2008, April 2009, and July 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland Oregon.  The July 2008 rating decision, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent rating effective August 28, 2007 (the original date of the claim for service connection).  The Veteran entered a notice of disagreement with the initial rating assigned.  In the April 2009 rating decision, the RO granted a disability rating for PTSD of 50 percent for the entire initial rating period.  In the July 2013 rating decision, the RO assigned a 70 percent disability rating for PTSD for the period from March 15, 2013, thus creating staged initial ratings.  The July 2013 rating decision also granted a TDIU, also effective from March 15, 2013.

The appeal was before the Board in January 2011, at which time the Board denied, in pertinent part, an initial rating in excess of 50 percent for PTSD for the entire initial rating period on appeal.  The Board did not discuss the issue of entitlement to a TDIU, finding that the Veteran had not alleged unemployability due to his service-connected PTSD and that entitlement to TDIU had not been raised by either the Veteran or the evidence of record.  In April 2012, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's January 2011 decision pursuant to a Joint Motion for Remand.

The parties to the Joint Motion for Remand requested that the Court vacate the portion of the Board's decision denying an initial disability rating in excess of 50 percent for PTSD.  The Joint Motion for Remand specifically stated that the Board needed to address contentions by the Veteran and his representative that the Veteran's PTSD had worsened since the last VA examination and that the Board should determine whether the Veteran's employment was substantially gainful within the meaning of the VA regulations to determine whether the Veteran is eligible for a TDIU or whether the record raises evidence of unemployability.  

In July 2012, the Board, in pertinent part, remanded the issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU to the RO via the Appeals Management Center (AMC) for additional development.

As discussed below, the Board finds that there has been substantial compliance with the Board's July 2012 remand orders, as the RO/AMC gave the Veteran proper notice as to what is needed to substantiate a claim for entitlement to a TDIU, scheduled the Veteran for a VA psychiatric examination to determine the current severity and impairment of his service-connected PTSD, and readjudicated the issues of a higher initial rating in excess of 50 percent for PTSD and entitlement to a TDIU.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.

In the July 2013 rating decision, the RO granted a TDIU and assigned an effective date of March 15, 2013.  As will be further discussed below, in December 2013, through his representative, the Veteran expressed disagreement with the effective date assigned for the grant of TDIU.  Accordingly, this issue remains on appeal and has been recharacterized as stated on the title page.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  The issue of entitlement to an effective date earlier than March 15, 2013 for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  For the initial rating period prior to March 15, 2013, the Veteran's PTSD with major depression more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: restricted range of, including flat, affect; chronic sleep impairment, including nightmares; low energy; detachment and estrangement from others; markedly diminished participation and interest in significant social and recreational activities; difficulty concentrating; irritability; outbursts of anger and violence; some memory impairment; intrusive thoughts; hypervigilance; exaggerated startle response; near continuous depression; anxiety attacks three times a week; panic attacks at least twice a week; isolation and lack of social life; and some suicidal ideation.

2.  For the period prior to March 15, 2013, the Veteran's PTSD with depressive disorder, NOS, did not more nearly approximate total occupational and social impairment due to acquired psychiatric disorder signs and symptoms.

3.  For the period from March 15, 2013, the Veteran's PTSD has more nearly approximated total occupational and social impairment manifested by severe depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; grossly inappropriate behavior; and some suicidal ideation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the period prior to March 15, 2013, the criteria for an initial rating of 70 percent, but no higher, for PTSD with major depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

2.  Resolving reasonable doubt in favor of the Veteran, for the period from March 15, 2013, the criteria for an initial schedular rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the initial rating issue decided herein.  The RO sent the Veteran a letter in October 2007 that informed him of the requirements needed to establish service connection for PTSD, including information regarding the assignment of ratings and effective dates.  As this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a)  notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the appeal.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, Vet Center treatment records, Vet Center assessment reports, VA examination reports, copies of the Board's decisions, the April 2012 Joint Motion for Remand, and lay statements.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's appeal.    

Second, VA satisfied its duty to obtain a medical opinion when required.  See            38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in April 2008 and March 2013.  In a June 2009 substantive appeal (VA Form 9), the Veteran contended that the VA examiner saw him for less than one hour and provided a GAF score of 50.

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

The Veteran, other than noting that the VA examiner saw him for one hour and assigned a GAF score of 50, has not asserted why the VA examiner, as a physician, would not be qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  As such, the Board finds that the April 2008 VA examiner was competent to evaluate the Veteran's current disability level and render a medical opinion.   

Prior to the March 2013 VA examination, the Veteran, through his representative, asserted that his service-connected PTSD had worsened.  See November 2011 informal hearing presentation.  VA's General Counsel has interpreted that, when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2013).  In July 2012, the Board remanded, in part, the appeal for an initial rating in excess of 50 percent for the service-connected PTSD to provide the Veteran with an additional VA examination to assess the current severity of the Veteran's PTSD.  Subsequently, the Veteran underwent a VA examination in March 2013.  

The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran nor his representative contended that his disability has worsened since the most recent VA examination.  

The Veteran was offered the opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of     38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered whether a staged rating is warranted and assigned a staged rating of 70 percent for the period prior to March 15, 2013 and a rating of 100 percent from March 15, 2013.

The Veteran is in receipt of a 50 percent disability rating for the initial rating period prior to March 15, 2013 and a 70 percent disability rating for the period from March 15, 2013 for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the DSM-IV, one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

In an August 2008 notice of disagreement, the Veteran indicated that he is seeking the highest rating for the service-connected PTSD.  In an August 2008 written statement, the Veteran's spouse contended that the Veteran is a very angry, bitter man who has pushed and smacked her around.  The Veteran's spouse reported that the Veteran had once been placed in jail for three days after pushing her through a cupboard.  The Veteran's spouse reported that people avoid the Veteran and that they have no social life except for family, with no one outside the Veteran's mother and his spouse's son visiting their home.  The Veteran's spouse reported that the Veteran looked depressed and believed the government had put things in their TV to hear what they are saying and to come blow them up.  

In a June 2009 substantive appeal (VA Form 9), the Veteran contended that his PTSD and depression was much more severe than the 50 percent disability rating he was assigned.  The Veteran highlighted the previous GAF scores of 42 and 48 that he had been assessed.  In a June 2009 written statement, the Veteran asserted that he did not feel the 50 percent disability rating assigned for the service-connected PTSD was adequate.  

In a November 2011 informal hearing presentation, the Veteran, through his representative, contended that the 50 percent disability rating does not adequately account for the full extent of the social and occupational impairment.  The Veteran's representative stated that the most apparent effects of PTSD on the Veteran's daily life include constant anxiety, impatience, outbursts of anger, inability to control his emotions, hypervigilance, depression, that the Veteran has been unable to sustain any lasting friendships or relationships, and that the enormous strain the Veteran's PTSD has created within his previous marriage led to their ending.  The Veteran's representative stated that the Veteran is no longer able to cohabitate with anyone and is estranged from everyone as well as experiencing very little emotion other than anxiety, anger, and depression.

In a May 2013 written statement, the Veteran, through his representative, contended that he has not been able to follow a substantially gainful occupation since 2003 and that the Veteran was obviously suffering from major difficulties with his PTSD and major depressive disorder.  In a December 2013 informal hearing presentation, the Veteran, through his representative, contended that he is entitled to at least a 70 percent disability rating for PTSD throughout the entire initial rating period.  

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to March 15, 2013, the Veteran's service-connected PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: restricted range of, including flat, affect; chronic sleep impairment, including nightmares; low energy; detachment and estrangement from others; markedly diminished participation and interest in significant social and recreational activities; difficulty concentrating; irritability; outbursts of anger and violence; some memory impairment; intrusive thoughts; hypervigilance; exaggerated startle response; near continuous depression; anxiety attacks three times a week; panic attacks at least twice a week; isolation and lack of social life; and some suicidal ideation, which more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411.  

A September 2007 Vet Center psychological assessment by a licensed professional counselor notes that the Veteran presented in clean casual dress, was well groomed, displayed a flat affect.  The assessment notes that the Veteran did not exhibit delusions or hallucinations; had fair judgment and normal judgment; and expressed his issues clearly.  The Veteran reported feeling unmotivated with low energy and difficulty sleeping including nightmares as well as no suicidal or homicidal ideation currently or in the past.  The assessment report notes that the Veteran started weeping copiously during the interview when discussing a dream about Vietnam.  The Veteran reported a diminished interest in activities, detachment from others, no friends he is in contact with more than every six months.  The assessment report notes that the Veteran has symptoms including markedly diminished participation in significant social and recreational activities; feelings of detachment and estrangement from others; restricted range of affect; sense of a foreshortened future; difficulty concentrating; difficulty falling and staying asleep; and, irritability and outbursts of anger, including yelling and screaming at his spouse if she goes out.  The counselor assessed a GAF score of 46.

Vet Center treatment records dated from October 2007 through February 2008 reflect that the Veteran was receiving group and individual counseling for PTSD symptoms.  A September 2007 Vet Center treatment record notes that the Veteran reported feeling depressed that he cannot find work for the previous two years.  The records note that the Veteran had a very flat affect and continued to look sad, angry and depressed.  The Veteran reported his sleep was disturbed, that he continued to have intrusive memories, and that he had some memory impairment.  An October 2008 Vet Center treatment record notes that the Veteran had anxiety, high irritability, and disturbed sleep.  The counselor assessed a GAF score of 45.  A January 2008 Vet Center treatment record notes that the Veteran's spouse reported that he yells at her a lot, that she put him in jail for three days for beating her, and that they still have a lot of physical fights.

In April 2008, the Veteran underwent a VA examination.  The Veteran reported nightmares three to four times a week, intrusive memories at least every other day that leave him depressed, poor sleep, and irritability.  The Veteran denied problems with concentration.  The Veteran's current girlfriend reported that their relationship was pretty good, but reports the Veteran is mean when he is feeling depressed.  The Veteran reported having two friends locally and at least a couple friends he keeps in touch with long distance.  

The VA examination report notes that the Veteran appeared anxious and became highly emotional, weeping and unable to sit in his chair, when talking about his nightmares.  The report notes the Veteran's thoughts are linear and logical and that he is fully oriented.  The Veteran reported no current thoughts of harm to self or others, but did report suicidal gestures including sticking his head out into traffic from a curb during an argument with his girlfriend, and also reported a more serious suicidal gesture by riding his motorcycle at extremely high speeds on a winding road.  The VA examiner diagnosed the Veteran with PTSD, chronic, with mild to moderate symptoms.  The VA examination report notes that the Veteran had symptoms including irritability, severe problems falling asleep, hypervigilance, exaggerated startle response, feelings of detachment from others, restriction of range of affect, and some problems with concentration.  A GAF score of 50 was assessed.  

The VA examiner indicated that the Veteran shows clear evidence of mild to moderate PTSD symptoms which are impairing him functionally to some degree.  The VA examiner noted that the Veteran did not appear to be vocationally impaired, but that his interpersonal relationships do appear to be affected, as demonstrated by the ease with which he could divorce himself emotionally from his first wife and children and in the way that he easily is able to divorce himself from friends he states to whom he used to feel close.  The VA examiner noted that the Veteran does show occasional disturbance of mood, chronic low energy, and frequent periods of depression.  The VA examiner opined that the Veteran's PTSD signs and symptoms would be expected to cause occasional decrease in work efficiency, but that the Veteran exhibits generally satisfactory functioning.

An August 2008 Vet Center psychological evaluation report by a licensed professional counselor notes that the Veteran reported near continuous depression, anxiety attacks three times a week, panic attacks twice a week, hypervigilance, disrupted sleep, and intrusive thoughts.  The evaluation report notes that the Veteran has been assessed GAF scores between 42 and 48 during the previous year.  The counselor noted that the Veteran does not trust anyone, does not have any form of social life, and that the Veteran reported feeling safest when at his home isolated even from his wife.  The Veteran's spouse reported that she and the Veteran barely interact, that the Veteran displays anger and increasingly severe memory problems.  The counselor noted that the Veteran had symptoms including markedly diminished participation in significant social or recreational activities; feelings of detachment and estrangement from others; restricted range of affect, displaying a sad, flat affect; difficulty falling or staying asleep; irritability and outbursts of anger; difficulties concentrating; hypervigilance; and exaggerated startle response.  The counselor assessed a GAF score of 46.

A May 2010 VA treatment record notes that the Veteran reported significant anxiety and depression, daily hypervigilance activity, and trouble understanding, concentrating and remembering.  The Veteran denied hallucinations, trouble controlling violent behavior, and suicidal and homicidal ideation.  A May 2011 VA treatment record notes that the Veteran reported significant anxiety, depression, and trouble interacting with period.  The Veteran denied any suicidal or homicidal ideation.  

A June 2011 VA treatment record notes that the Veteran reported lack of energy, difficulty sleeping, limited interest in things, hopelessness at times, and occasional nightmares.  The Veteran denied suicidal ideation, but reported that he does not have zest for life.  The record indicates the Veteran was oriented times three, alert and attentive, and had a flat affect and depressed mood.  The treatment record notes that the Veteran did not have hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran reported he was unemployed due to retirement or disability.  The Veteran was diagnosed with major depression and PTSD and assessed a GAF score of 50.  

July 2011 through February 2013 VA treatment records indicate the Veteran was receiving ongoing treatment for PTSD.  The treatment records note no suicidal or homicidal ideation, that the Veteran' affect was slightly flattened, and that the Veteran had logical, goal oriented thought process with good insight and judgment.  The Veteran consistently reported difficulty sleeping and poor energy.  A February 2013 treatment record notes the Veteran reported increased irritability and that, while denying suicidal ideation, indicated that, if he were to contract a potentially fatal illness, he would probably not want to treat it.


Rating prior to March 15, 2013

Based on the above, the Board finds that, for the entire initial rating period prior to March 15, 2013, the Veteran's PTSD has been manifested by restricted range of, including flat, affect; chronic sleep impairment, including nightmares; low energy; detachment and estrangement from others; markedly diminished participation and interest in significant social and recreational activities; difficulty concentrating; irritability; outbursts of anger and violence; some memory impairment; intrusive thoughts; hypervigilance; exaggerated startle response; near continuous depression; anxiety attacks three times a week; panic attacks at least twice a week; isolation and lack of social life; and some suicidal ideation, which causes occupational and social impairment with deficiencies in most areas, and more nearly approximates the  criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The Board notes that the April 2008 VA examination report provides a specific assessment of the level of occupational and social impairment due to the Veteran's PTSD (occasional decrease in work efficiency), and identifies underlying symptomatology and impairments that cause the occupational and social impairment.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board has considered the examination report assessment on this question, but in light of the evidence of the weight of the evidence of record showing that the Veteran's symptoms more nearly approximate occupational and social impairment with deficiencies in most areas due to his service-connected PTSD for the initial rating period prior to March 15, 2013, the Board finds the April 2008 overall assessment as to degree of occupational and social impairment is of lesser probative value.

The Board has weighed and considered the GAF scores during the initial rating period prior to March 15, 2013, which have varied between 42 and 50.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  DSM-IV at 46-47.  The Board finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experiences occupational and social impairment with deficiencies in most areas, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411 for the initial rating period prior to March 15, 2013.  38 C.F.R. § 4.130.

The Board also finds the weight of the lay and medical evidence demonstrates that the criteria for a disability rating of 100 percent have not been met or more nearly approximated for the initial rating period prior to March 15, 2013.  The evidence does not show that for this period the Veteran experienced total occupational and social impairment or displayed symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The evidence of record reflects that the Veteran, while admitting to some suicidal gestures (see April 2008 VA examination report), has consistently denied suicidal or homicidal ideation.  A May 2010 VA treatment record notes that the Veteran does not displace violent ideation and does not have trouble controlling violent behavior. 

Rating from March 15, 2013

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from March 15, 2013, the Veteran's service-connected PTSD has been manifested by total occupational and social impairment manifested by severe depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; grossly inappropriate behavior; and some suicidal ideation, which more nearly approximates the criteria for a 100 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

In March 2013, the Veteran underwent another VA examination.  The Veteran reported that he had not slept for two or three days except for naps, had a hard time getting to sleep, and usually only got three to four hours of sleep.  The Veteran reported intrusive dreams and nightmares and began crying uncontrollably.  The VA examiner diagnosed the Veteran with PTSD, severe; chronic pain syndrome, with both medical and psychological factors; and, major depression, recurrent, extremely severe, secondary to PTSD isolation (sometimes exacerbated by acute pain attacks), without psychosis, but with some agitation and anxiety.  The VA examiner assigned a GAF score of 40.  The VA examination report notes that the Veteran has symptoms including: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; agitation; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; and grossly inappropriate behavior.   

The VA examiner in March 2013 noted that the Veteran's depression scores were among the worst he had ever seen.  The VA examiner indicated that the Veteran's PTSD proximately causes the depression and that the depression is sometimes made worse by unaddressed chronic pain, severe.  The VA examiner noted extremely severe depression according to Beck's published criteria as well as moderately severe anxiety and agitation.  The VA examiner opined that the Veteran had total occupational and social impairment with the Veteran's PTSD as the source of 95 percent of his impairments in social and occupational functioning, i.e., unemployability, as he is extremely guarded, avoidant, and hyperaroused; has nightmares and cannot sleep, with chronic fatigue; is intolerant of other people; and isolates himself as best he can now after years of discouragement with temporary jobs at minimum wage, homelessness, and shelter care.  

The VA examiner in March 2013 opined that it is nearly certain that the Veteran would be unable to sustain any type of long-term employment, including sedentary employment in loosely supervised work, because of his out of control PTSD symptoms which result in emotional lability, ranging back and forth between anger with, and intolerance for, others to uncontrollable sobbing.  The VA examiner indicated that the Veteran's PTSD is the source of most of his social and occupational disintegration and that the Veteran's PTSD is totally disabling, preventing any significant social or occupational functioning.  The March 2013 VA examiner noted that the Veteran still is able to care for all of his activities of daily living without professional help or maintenance care.  

VA treatment records dated from March through July 2013 note that the Veteran reported limited social interation, intrusive thoughts, and nightmares.  The Veteran indicated he "had thoughts" of suicidal ideation, but denied any intent or plain for self harm.  The Veteran reported driving his motorcycle fast on a road and sticking his head out into traffic in the late 1990s.  The Veteran denied violent urges, voices, visions, and delusions.  May and July 2013 treatment records indicate the Veteran was assessed a GAF score of 45.      

Based on the above, the Board finds that, for the period from March 15, 2013, the Veteran's PTSD has been manifested by severe depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; grossly inappropriate behavior; and some suicidal ideation, which cause total occupational and social impairment, and more nearly approximates the criteria for a 100 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The Board has weighed and considered the GAF scores during the period from March 15, 2013, which have varied between 40 and 45.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  DSM-IV at 46-47.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.  The Board finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experiences total occupational and social impairment for this period.  

Resolving reasonable doubt in the Veteran's favor, for the initial rating period prior to March 15, 2013, the criteria for a 70 percent disability rating, but no higher, for PTSD have been met and, for the period from March 15, 2013, the criteria for a 100 percent disability rating for PTSD have been met.  38 C.F.R. §§ 4.3, 4.7.  As noted above, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan, supra.  Thus, a finding that there is occupational and social impairment with deficiencies in most areas is sufficient to warrant a 70 percent disability rating for the initial rating period prior to March 15, 2013 and a finding that there is total social and occupation impairment is sufficient to warrant a 100 percent disability rating for the period from March 15, 2013, even though all the specific symptoms listed for a 70 and 100 percent rating are not manifested.

Extraschedular Considerations

For the initial rating period from March 15, 2013, the assignment of a 100 percent rating represents a maximum benefit based on the disability ratings schedule.  See 38 U.S.C.A. § 1155.  An extraschedular rating under 38 C.F.R. § 3.321(b) or for a TDIU under 38 C.F.R. § 4.16 cannot result in a greater benefit for the period from March 15, 2013.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period).  Any consideration of these theories of entitlement is moot for the initial rating period from March 15, 2013.  38 U.S.C.A. § 7104 (West 2002) (no question of law or fact remaining for the Board to decide).  Additionally, the Board is remanding the issue of entitlement to a TDIU for the period prior to March 15, 2013.

However, the Board has considered whether referral for an extraschedular evaluation would have been warranted for PTSD with major depression for the period prior to March 15, 2013.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that, for the initial rating period prior to March 15, 2013, the symptomatology and impairment caused by the Veteran's PTSD with major depression are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD with major depression has been manifested by restricted range of, including flat, affect; chronic sleep impairment, including nightmares; low energy; detachment and estrangement from others; markedly diminished participation and interest in significant social and recreational activities; difficulty concentrating; irritability; outbursts of anger and violence; some memory impairment; intrusive thoughts; hypervigilance; exaggerated startle response; near continuous depression; anxiety attacks three times a week; panic attacks at least twice a week; isolation and lack of social life; and some suicidal ideation.

These symptoms are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the acquired psychiatric disorders, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), for the period prior to March 15, 2013, are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating for PTSD with major depression, of 70 percent, but no higher, for the period prior to March 15, 2013, and of 100 percent from March 15, 2013, is granted. 


REMAND

In a July 2013 rating decision, the RO granted a TDIU and assigned an effective date of March 15, 2013.  In a December 2013 informal hearing presentation, the Veteran's representative stated "the Veteran is entitled to an earlier effective date for TDIU."  Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2013).   
  
While the December 2013 informal hearing presentation was filed with the Board and not the RO, the Board finds that the applicable records had been transferred to and the Board had jurisdiction over the Veteran's claims file; thus, the filing of the notice of disagreement with the Board was proper under 38 C.F.R. § 20.300.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of a TDIU for further procedural action.  

Accordingly, the issue of TDIU prior to March 15, 2013 is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of entitlement to a TDIU for the period prior to March 15, 2013.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate Substantive Appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


